Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 33-41 are pending.  
Applicant’s election without traverse of Group I, claims 33, and 35-37, in the reply filed on 12/6/2022 is acknowledged.
Claims 34, and 38-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2022.
Claims 33 and 35-37 are examined on the merits.

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 33 and 35-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 33 and 35-37 is/are directed to a composition for oral administration comprising orlistat and geranium oil.
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, an extract of geranium, because there is no indication that extraction has caused the components of geranium oil that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in geranium.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 33 and 35-37 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As evidenced by Kang et al (KR 2008101443 A), orlistat is well-known in the art as an anti-obesity health food combining with plant extract (see Abstract).     
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
Whether or not the non-nature based components such as orlistat in the composition make the composition “significantly more” than the judicial exception(s).  For compositions, “significantly more” is when the non-nature based components are not “well understood, routine, and conventional” as a part of the type of composition that it is in.  As evidenced by Kang et al (KR 2008101443 A), orlistat is well-known in the art as an anti-obesity health food combining with plant extract (see Abstract). So, the answer to Step 2B is no. 

 
Regarding claim 33, since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic.
             Claims 36 and 37 require a certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.   
Regarding claim 33, a composition for oral consumption or administration does not result in a markedly different characteristic because geranium oil already has the characteristic of being in a form suitable for oral consumption.
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	



Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	            Claims 33 and 35-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Afifi et al (Afifi et al, Chemical composition and in vitro studies of the essential oil and aqueous extract of Pelargonium graveolens growing in Jordan for hypoglycaemic and hypolipidemic properties. European Journal of Medicinal Plants (2014), Volume 4, Number 2, pp. 220-233).
	           Afifi et al teach this study aimed to analyze the chemical composition of essential oil of Pelargonium graveolens L. Her. ex Ait. growing in Jordan and to test the efficacy of the leaves aqueous extract and essential oil against pancreatic triacylglycerol lipase (PL), α-amylase and α-glucosidase. Study Design: GC-MS analysis of the essential oil obtained by hydrodistillation and Solid Phase Microextraction (SPME) methods as well as in vitro enzymatic investigations. Place and Duration of Study: Faculty of Pharmacy, The University of Jordan, between November 2012 and August 2013. Results: The hydrodistilled oil of P. graveolens fresh leaves yielded twenty eight components, accounting for 95.83% of the total oil content, while thirty seven components were detected from the fresh leaves by SPME (98.86%). Twenty six and thirty one components were identified in the hydrodistilled and SPME oils of the dried leaves amounting to 96.08% and 97.83%, respectively. Oxygenated monoterpenes predominated the volatile fractions of the leaves of both methods with citronellol, citronellyl formate and menthone/isomenthone as the major constituents. Similar to orlistat (PL IC50 of 114.0±4.0 ng/mL), P. graveolens extract and volatile oil (thus the claimed geranium oil) as well as their purified phyto-constituents inhibited highly substantially in a dose dependent trend PL in vitro (n=3). The P. graveolens extract PL-IC50 was 207.4±15.2 μg/mL. As for their volatile oils' components, PL-IC50 (%) (V/V) in an ascending order were: menthone; 0.01±0.0 < geraniol; 0.34±0.02 < linalool; 0.7±0.0 < caryophyllene; 1.17±0.12 < P. graveolens oil; 2.93±0.27. Comparable to acarbose, P. graveolens leaves aqueous extracts (AEs) were identified as in vitro potent and efficacious dual inhibitors of α-amylase and α-glucosidase with IC50: 4.6±0.1 mg/mL (p<0.001, n=3). Conclusion: Taken together, P. graveolens leaves, as a nutraceutical (thus for oral administration) modulating gastrointestinal carbohydrate and lipid digestion and absorption, maybe advocated as candidate for obesity-diabetes/metabolic syndrome management (see Abstract). Afifi et al teach FDA (US Food and Drug Administration) classified geranium oils as GRAS (Generally Recognised As Safe) for food use (page 221, 2nd paragraph from the bottom).
            Afifi et al teach do not teach combing orlistat and geranium oil in one composition for oral administration.  
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine orlistat with geranium oil to enhance the effect of inhibiting PL (pancreatic triacylglycerol lipase) since Afifi et al teach similar to orlistat (PL IC50 of 114.0±4.0 ng/mL), P. graveolens extract and volatile oil (thus the claimed geranium oil) as well as their purified phyto-constituents inhibited highly substantially in a dose dependent trend PL in vitro. 
            It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine orlistat with geranium oil for oral administration since Afifi et al teach FDA (US Food and Drug Administration) classified geranium oils as GRAS (Generally Recognised As Safe) for food use.
Regarding the dosage of orlistat in claim 36 or the dilution rate in claim 37, although the prior art did not specifically disclose the amounts of orlistat or the dilution rate of geranium oil, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of components because concentrations of the claimed components are art-recognized result effective variables because they have the ability to inhibiting pancreatic triacylglycerol lipase, which would have been routinely determined and optimized in the pharmaceutical art.
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use to treat overweight or obesity in a subject.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655